IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                              NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
                                              DISPOSITION THEREOF IF FILED

JAMES POLLITZ,

             Appellant,

 v.                                                Case No. 5D15-2670

HALIFAX STAFFING, INC., ET AL.,

             Appellees.

________________________________/

Opinion filed March 29, 2016

 Appeal from the Circuit Court
 for Volusia County,
 Dennis Craig, Judge.

 Gary S. Edinger, of Benjamin, Aaronson,
 Edinger & Patanzo, P.A., Gainesville, and
 Frederick C. Morello, of Frederick C.
 Morello, P.A., Daytona Beach, for
 Appellant.

 Dean A. Morande, of Carlton Fields Jorden
 Burt, P.A., West Palm Beach, for Appellee,
 Halifax Staffing, Inc.

 No Appearance for other Appellees.

PER CURIAM.


      AFFIRMED. See Fla. R. App. P. 9.315(a).




ORFINGER, TORPY, and EDWARDS, J.J., concur.